IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 122 EAL 2017
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
VINCENT D. SPENCER,                       :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.